                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,
                                               CR 18-5-M-DLC
                     Plaintiff,

       vs.                                      ORDER

 JEREMY DAVID MEDBERY,

                     Defendant.



      IT IS HEREBY ORDERED that tre~ts, meals and/or lodging be provided for

the jurors in the above entitled case.

             DATED 5th day of November




                                         Dana L. Christensen, Chief District Judge
                                         United States District Court
